Title: To Thomas Jefferson from Scipion Bexon, 9 April 1805
From: Bexon, Scipion
To: Jefferson, Thomas


                  
                     Monsieur le Président.
                     Paris ce 9 avril 1805.
                  
                  Les Etats-unis ont déja offert à l’Europe et à toutes les Nations civilisées, l’Exemple de la sagesse dans leur législation, comme dans leur Gouvernement, et ils semblent avoir approché plus que toute autre Nation du but vers lequel doivent tendre toutes les Loix, celui du bonheur des hommes et de l’utilité des peines dont la société a été obligée de menacer les méchans.
                  C’est aussi vers ce but que les Essais de mon travail ont tendu, et que les approbations qu’ils ont reçues de plusieurs souverains m’ont encouragé à continuer.
                  Je désire bien vivement, Monsieur le Président, que quelques unes de mes pensées se trouvent en rapport avec Celles dont l’application contribue à la prospérité et au bonheur des Etats qui se felicitent de vous avoir pour Chef, et que l’apperçu de l’ouvrage dont j’ai l’honneur de vous faire hommage, puisse être digne de Votre attention.
                  J’ai l’honneur d’être avec un profond Respect, Monsieur le Président, Votre très humble & très obéissant serviteur.
                  
                     Bexon 
                     
                  
               